703 So. 2d 1249 (1998)
Jon M. EDGERTON, Appellant,
v.
STATE of Florida, Appellee.
No. 97-759.
District Court of Appeal of Florida, Fifth District.
January 9, 1998.
*1250 James B. Gibson, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Maximillian J. Changus, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, Chief Judge.
Appellant, Jon M. Edgerton [" Edgerton"], seeks review of the order of the lower court that he willfully violated his probation by failing to complete six months of court-ordered substance abuse treatment. According to Edgerton, a variety of medical problems prevented him from successfully completing the Bridge program. The state argues, however, that Edgerton's discharge from the program was a direct result of his "utter unwillingness" to comply with the requirements of the program despite numerous accommodations made by staff on his behalf. We affirm.
Although the evidence shows that Edgerton suffered from ulcers, had a back injury and knee trouble and had developed a foot fungus, there is also evidence to support the state's position that his medical problems were not the cause of his failure. This case is unlike Rainer v. State, 657 So. 2d 1230 (Fla. 4th DCA 1995) and Gibbs v. State, 609 So. 2d 76 (Fla. 1st DCA 1992) on which Edgerton relies.
AFFIRMED.
HARRIS and ANTOON, JJ., concur.